                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

WEST BEND MUTUAL INSURANCE       )
COMPANY,                         )
                                 )
                Plaintiff,       )
                                 )
vs.                              )                  Case No.:
                                 )
ZAKARIYA AL-SHAWISH, ASHLEY      )
AL-SHAWISH, ARIA AL-SHAWISH,     )
EMILY HAMMERLY, JOSEPH HAMMERLY, )
And LITTLE LEARNER II, LLC,      )
                                 )
                Defendants.      )

                     COMPLAINT FOR DECLARATORY JUDGMENT

      Plaintiff West Bend Mutual Insurance Company, for its Complaint for Declaratory

Judgment under 28 U.S.C. §§ 2200 and 2210 and Rule 57 of the Federal Rules of Civil

Procedure, states:

                          PARTIES, JURISDICTION, AND VENUE

      1.       Plaintiff West Bend Mutual Insurance Company (“WBMI”) is a foreign

insurance corporation organized and existing under the laws of the State of Wisconsin

and authorized through the Missouri Department of Insurance to conduct insurance

business in the State of Missouri, with its principal place of business in West Bend,

Wisconsin.




                                         1

           Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 1 of 16
       2.       Upon information and belief, Defendants Al-Shawish are all citizens and

residents of the State of Missouri, residing together at 409 Northeast Crescent Street, Lee’s

Summit, Missouri 64086.

       3.       According to Fed. R. Civ. P. Rule 17(c)(1), Aria Al-Shawish is a minor child,

properly represented in this suit by her parents, Zakariya Al-Shawish and Ashley Al-

Shawish, in their capacity as general guardians.

       4.       Upon information and belief, Defendant Emily Hammerly is a citizen and

resident of the State of Missouri, residing at 2505 NE Indian Pointe, Lee’s Summit,

Missouri 64086.

       5.       Upon information and belief, Defendant Joseph Hammerly is a citizen and

resident of the State of Missouri, residing at 2505 NE Indian Pointe, Lee’s Summit,

Missouri 64086.

       6.       Upon information and belief, Defendant Little Learner II, LLC is a Missouri

limited liability corporation

       7.       Little Learner II, LLC is no longer in operation, but during its operation it

was located at 3801 NE Independence, Lee’s Summit, Missouri 64064 and its

headquarters were in Jackson County, Missouri.

       8.       Emily Hammerly is the sole member of Little Learner II, LLC.

       9.       This case and controversy involves citizens of different states.




                                               2

            Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 2 of 16
       10.    The amount in controversy exceeds the sum or value of $75,000, exclusive

of interests and costs.

       11.    This Court has jurisdiction under 28 U.S.C. §1332(a)(1).

       12.    Venue is proper in the United States District Court for the Western District

of Missouri under 28 U.S.C. § 1391(a) because all Defendants are citizens of Missouri and

residents of the District, and all of the events and occurrences giving rise to this action

occurred in this District.

        13.   This Court “may declare the rights and other legal relations of any

interested parties seeking such declaration” pursuant to the Declaratory Judgment Act,

28 U.S.C. § 2201(a) with respect to the policy of insurance issued by West Bend to

Vanguard Security Services and all above referenced parties are interested parties with

respect to the termination of rights pursuant to the insurance policy issued by West Bend

to Vanguard Security Services.

       14.    Therefore, both jurisdiction and venue are proper with this Court.


                                 FACTUAL ALLEGATIONS

       15.    Emily Hammerly owned and operated a day care known as Little Learner,

Inc. beginning in 2004. That day care center was located at 800 SE Church Road, Lee’s

Summit, Missouri.




                                            3

         Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 3 of 16
        16.      Little Learner, Inc. is insured under West Bend Mutual Insurance Company

Policy No. 0110328331 for the policy period of December 1,2018-December 1, 2019

(cancelled by insured on August 2, 2019).

        17.      Defendant Aria Al-Shawish attended the Little Learner, Inc., day care

center at all relevant periods of time.

        18.      Joseph Hammerly was an employee of Little Learner, Inc. at all relevant

periods of time.

        19.      The alleged sexual abuse of Aria Al-Shawish occurred at the Little Learner,

Inc. facility.

        20.      Emily Hammerly owned and operated a second day care center, Little

        21.      Upon information and belief, Little Learner, Inc. and Little Leaner II, LLC

shared common ownership, but the two day care centers are separate legal entities and

separate operations:

                 a.    Each business is a separate legal entity;

                 b.    Each day care serviced a unique age of children;

                 c.    Each day care center had its own employees;

                 d.    Each day care center kept its own books;

                 e.    Children were enrolled in only one of the day care centers at any

                       given time;




                                               4

          Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 4 of 16
       22.    Zakariya Al-Shawish and Ashley Al-Shawish have made a claim that their

daughter, Aria Al-Shawish, was sexually molested at the Little Learner, Inc. day care

center located at 800 SE Church Road, Lee’s Summit, Missouri 64063.

       23.    Upon information and belief, Plaintiff Aria Al-Shawish has never attended

Little Learner II, LLC and her alleged injuries did not arise at Little Learner II, LLC’s

location, or through its operations.

       24.    Upon information and belief, Defendant Joseph Hammerly was an

employee of Little Learner, Inc. at the time he allegedly sexually abused five-year-old

Aria Al-Shawish.

       25.    The alleged injury to Aria Al-Shawish did not occur as part of the operation

of Little Learner II, LLC’s operations.

       26.    Emily Hammerly was not working in the business of Little Learner II, LLC,

at the time of this alleged incident.

       27.    A member of the staff of Little Learner, Inc. reported that alleged abuse to

Emily Hammerly at her home in Lee’s Summit.

       28.    No staff of Little Learner II, LLC was involved in the response to or

investigation of the allegations of sexual abuse of Aria Al-Shawish by Joseph Hammerly.

                                 THE INSURANCE POLICIES

        29.   WBMI issued a commercial general liability policy to Little Learner II, LLC

bearing policy number AXXXXXXXX for the policy period of July 5, 2019 to July 5, 2020


                                            5

         Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 5 of 16
(cancelled by insured on August 1, 2019). A true and correct copy of that policy is

attached as Exhibit 1 and incorporated by reference.

        30.    That policy also included Commercial Liability Umbrella Coverage for

Little Learner II, LLC bearing policy number AXXXXXXXX for the policy period of July 5,

2019 to July 5, 2020 (cancelled by insured on August 1, 2019). (Ex. 1)

        31.    The WBMI Businessowners Liability policy provides coverage for the

operation of Little Learner II, LLC, as follows:

        BUSINESSOWNERS LIABILITY COVERAGE FORM


        A.     COVERAGES

               1.     Business Liability

                      a.     We will pay those sums that the insured becomes
                             legally obligated to pay as damages because of “bodily
                             injury”, “property damage”, “personal injury” or
                             “advertising injury” to which this insurance applies.
                             We will have the right and duty to defend the insured
                             against any “suit” seeking those damages. However,
                             we will have no duty to defend the insured against any
                             “suit” seeking damages for “bodily injury”, “property
                             damage”, “personal injury”, or “advertising injury” to
                             which this insurance does not apply. We may at our
                             discretion, investigate any “occurrence” and settle any
                             claim or “suit” that may result. But:

                             (1)    The amount we will pay for damages is limited
                                    as described in Section D – Liability And
                                    Medical Expenses Limits of Insurance; and

                             (2)    Our right and duty to defend end when we have
                                    used up the applicable limit of insurance in the

                                              6

          Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 6 of 16
                                 payment of judgments or settlements or
                                 medical expenses.

                          No other obligation or liability to pay sums or perform
                          acts or services is covered unless explicitly provided
                          for under Coverage Extension – Supplementary
                          Payments.

      32.    The policy defines “occurrence” as:

      “Occurrence” means an accident, including continuous or repeated
      exposure to substantially the same general harmful conditions.

      33.    The policy provides: Throughout the policy the words “you” and “your”

refer to the Named Insured shown in the Declarations. The words “we”, “us” and

“our” refer to the Company providing this insurance.

      34.    The policy states “insured” means any person or organization qualifying as

such under Section C – Who Is An Insured.

      C.     Who Is An Insured

             1.    If you are designated in the Declarations as:

                   c.     A limited liability company, you are an insured. Your
                          members are also insureds, but only with respect to the
                          conduct of your business.        Your managers are
                          insureds, but only with respect to their duties as your
                          managers.

             2.    Each of the following is also an insured:

                   a.     Your “employees”, other than either your “executive
                          officers” (if you are an organization other than a
                          partnership, joint venture or limited liability company)
                          or your managers (if you are a limited liability

                                            7

        Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 7 of 16
                             company), but only for acts within the scope of their
                             employment by you or while performing duties
                             related to the conduct of your business.

       35.    Emily Hammerly was an executive officer of Little Learner II, LLC, but was

not acting within the scope of her employment with or conducting business on behalf of

Little Learner II, LLC, at the time of the alleged injuries.

       36.    The Little Learner II, LLC Businessowners Liability the following:

    LIMITATION OF COVERAGE TO DESIGNATED PREMISES OR PROJECT

       This endorsement modifies insurance provided under the following:

              BUSINESSOWNERS POLICY

       Premises:

       Project:      Childcare Activities and Operations Only

       The following is added to the Businessowners Liability Coverage Form:

       This insurance applies only to “bodily injury,” “property damage,”
       “personal injury,” “advertising injury” and medical expenses arising out of:

              1.     The ownership, maintenance or use of the premises shown in
                     the Schedule and operations necessary or incidental to those
                     premises; or

              2.     The project shown in the Schedule.

       37.    The policy affords coverage only for the operation of Little Learner II, LLC,

and to Emily Hammerly for the conduct of the business of Little Learner II, LLC as a child

care provider:



                                               8

         Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 8 of 16
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     CHILD CARE PROFESSIONAL LIABILITY

      This endorsement modifies insurance provided under the following:

      BUSINESSOWNERS POLICY

      The Businessowners Liability Coverage Form is amended as follows:

      A.     Paragraph A. Coverages also applies to “bodily injury”, “property
             damage”, “personal injury”, “advertising injury” or other injury
             arising out of the rendering of or failure to render professional
             services in connection with the operation of the insured’s business
             as a child care provider.

      The endorsement limits coverage as follows:

      However, this coverage will not apply to any criminal actions by you:

      D.     The following is added to Exclusions:

             This insurance does not apply to “bodily injury”, “property
             damage”, “personal injury”, “advertising injury” or other injury
             arising out of:

             1.     The violation of any statute, or governmental rule or
                    regulation.

             2.     A criminal act including but not limited to fraud committed
                    by the insured or any person for whom the insured is legally
                    responsible.

      38.    The Little Learner II, LLC policy provides coverage for abuse and sexual

molestation for “the insured” on the following terms:

   THIS ENDORSEMENT CHANGES THE POLICY.                       PLEASE READ IT
   CAREFULLY.


                                           9

        Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 9 of 16
PHYSICAL ABUSE           AND      SEXUAL       MOLESTATION          LIABILITY
ENDORSEMENT

This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS POLICY

   A.    Coverage

         1.     Insuring Agreement

                We will pay those sums the insured becomes legally obligated
                to pay as damages because of “physical abuse”, “mental
                injury” or “sexual molestation” arising out of the negligent:

                (a)   employment;

                (b)   investigation;

                (c)   supervision;

                (d)   reporting to the proper authorities, or failure to so
                      report; or

                (e)   retention of any person for whom the insured is legally
                      responsible;

   39.   No insured is covered under the following circumstances:

         2.     Exclusions

                This insurance does not apply to any person who:

                (a)   committed or attempted to commit;

                (b)   participated in;

                (c)   directed;

                (d)   knowingly allowed;
                                         10

    Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 10 of 16
                   (e)     failed to take action to prevent recurrence after having
                           knowledge of;

                   any act of “physical abuse”, “mental injury” or “sexual
                   molestation”. We will defend any insured accused of such
                   conduct until our investigation determines that the accusation
                   is correct.

     40.     The Commericial Liability Umbrella policy includes the following Insuring

Agreement:

             COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM

  Throughout this policy the words “you” and “your” refer to the Named Insured
  shown in the Declarations, and any other person or organization qualifying as a
  Named Insured under this policy. The words “we”, “us” and “our” refer to the
  company providing this insurance.

  The word “insured” means any person or organization qualifying as such under
  Section II – Who Is An Insured.

  SECTION I – COVERAGES

  COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

  1. Insuring Agreement

     a.      We will pay on behalf of the insured the “ultimate net loss” in excess
             of the “retained limit” because of “bodily injury” or “property
             damage” to which this insurance applies. We will have the right and
             duty to defend the insured against any “suit” seeking damages for
             such “bodily injury” or ‘property damage” when the “underlying
             insurance” does not provide coverage or the limits of “underlying
             insurance” have been exhausted. When we have no duty to defend,
             we will have the right to defend, or to participate in the defense of,
             the insured against any other “suit” seeking damages to which this
             insurance may apply. However, we will have no duty to defend the
             insured against any “suit” seeking damages for “bodily injury” or
                                           11

      Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 11 of 16
            “property damage” to which this insurance does not apply. At our
            discretion, we may investigate any “occurrence” that may involve
            this insurance and settle any resultant claim or “suit” for which we
            have the duty to defend. But:

            (1)    The amount we will pay for the “ultimate net loss” is limited
                   as described in Section III – Limits Of Insurance; and

            (2)    Our right and duty to defend ends when we have used up the
                   applicable limit of insurance in the payment of judgements or
                   settlements under Coverages A or B.

            No other obligation or liability to pay sums or perform acts or
            services is covered unless explicitly provided for under
            Supplementary Payments – Coverages A and B.

      42.   The word “insured” as used in the Umbrella Liability coverage form

“means any person or organization qualifying as such under Section II – Who Is An

Insured,” which provides:

      SECTION II – WHO IS AN INSURED

      1.     Except for liability arising out of the ownership, maintenance or use
      of “covered autos”:

      a.    If you are designated in the Declarations as:

            (3)    A limited liability company, you are an insured. Your
                   members are also insureds, but only with respect to the
                   conduct of your business. Your managers are insureds, but
                   only with respect to their duties as your managers.

      3.     Any additional insured under any policy of “underlying insurance”
      will automatically be an insured under this insurance.

      No person or organization is an insured with respect to the conduct of any
      current or past partnership, joint venture or limited liability company that
      is not shown as a Named Insured in the Declarations.
                                          12

       Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 12 of 16
       43.    The Umbrella Liability form states: Throughout this policy the words

“you” and “your” refer to the Named Insured shown in the Declarations, and any other

person or organization qualifying as a Named Insured under this policy. The words

“we”, “us” and “our” refer to the company providing this insurance.

       44.    The Al-Shawish defendants have claimed that Joseph Hammerly molested

Aria Al-Shawish on more than one occasion at Little Learner, Inc.

       45.    The Al-Shawish defendants have made no claims that Aria Al-Shawish ever

attended Little Learner II, LLC’s facility.

       46.    To the extent Defendants assert this policy should provide coverage in

addition to any coverage provided under the Little Learner, Inc. policy, the following

endorsement limits coverage to a single policy limit:

        TWO OR MORE COVERAGE FORMS OR POLICIES ISSUED BY US

This endorsement modifies insurance provided under the following:

       BUSINESSOWNERS COVERAGE FORM
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

       If this Coverage Form and any other Coverage Form or policy issued to you
       by us or any company affiliated with us apply to the same “accident”, the
       aggregate maximum Limit of Insurance under all the Coverage Forms or
       policies shall not exceed the highest applicable Limit of Insurance under
       any one Coverage Form or policy. This condition does not apply to any
       Coverage Form or policy issued by us or an affiliated company specifically
       to apply as excess insurance over this Coverage Form.



                                              13

        Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 13 of 16
                             GROUNDS FOR DECLARATORY JUDGMENT

       47.     WBMI insured Little Learner II, LLC for its operation, but that operation

has no relation to the injury being claimed by the Al-Shawish Defendants.

       48.     Emily Hammerly is an insured under the Little Learner II, LLC policies only

“with respect to the conduct of Little Learner II, LLC’s business.”

       49.     Emily Hammerly is not an insured under the Little Learner II, LLC policies

for any work she performed for Little Learner, Inc., or any other entity.

       50.     The Al-Shawish claim does not arise out of the conduct of Little Learner II,

LLC’s business, as the alleged injury occurred at a separate day care center.

       51.     WBMI has no obligation to defend or indemnify Emily Hammerly, Joseph

Hammerly, or Little Learner, Inc. against any claims made by the Al-Shawish Defendants

under the policies of insurance issued to Little Learner II, LLC.

       52.     All necessary and proper parties are before the Court for the matter in

controversy.

       53.     WBMI has no other adequate remedy at law.

       WHEREFORE, Plaintiff West Bend Mutual Insurance Company requests this

Court to enter judgment in its favor and against the Defendants, and declare as follows:

       a.      That the Businessowners’ Liability insurance policy issued to Little Learner

               II, LLC does not provide coverage for any activities at Little Learner, Inc.,

               or any injury that resulted therefrom;


                                             14

        Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 14 of 16
b.       That the Commercial Liability insurance policy issued to Little Learner II,

         LLC does not provide coverage for any activities at Little Learner, Inc., or

         any injury that resulted therefrom;

c.       That Emily Hammerly is insured under the Little Learner II, LLC policy

         only for her acts as a member of that limited liability corporation for the

         conduct of the business of Little Learner II, LLC.

d.       That Emily Hammerly is not an insured under the Little Learner II, LLC,

         policy for any claim arising out of the operations of Little Learner, Inc., but

         does not provide coverage does any activities or liabilities at, or involving,

         Little Learner, Inc.

e.        That WBMI has no duty to defend or indemnify Emily Hammerly, Joseph

          Hammerly or Little Learner II, LLC against any claims brought by the Al-

          Shawish Defendants against Little Learner II, LLC, or any of its employees,

          officers or directors.

f.       That WBMI is entitled to its costs, including attorney’s fees; and

g.       That WBMI is entitled to any further relief this Court deems just and proper.




                                        15

     Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 15 of 16
                                          DEMAND FOR TRIAL BY JURY

                                          Respectfully submitted,

                                          /s/ Elaine M. Moss_________________
                                          Elaine M. Moss, #44674MO
                                          Christopher J. Seibold # 58831MO
                                          BROWN & JAMES, P.C.
                                          800 Market Street, Suite 1100
                                          St. Louis, Missouri 63101-2501
                                          (314) 421-3400
                                          (314) 421-3128 Facsimile
                                          emoss@bjpc.com
                                          cseibold@bjpc.com

                                          ATTORNEY FOR PLAINTIFF



22476379.1




                                     16

       Case 4:20-cv-00107-HFS Document 1 Filed 02/14/20 Page 16 of 16
